Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

        Case No. 1:18-cv-03097-DDD-NRN

        KENDALL ALLRED,

             Plaintiff,

        v.

        INNOVA EMERGENCY MEDICAL ASSOCIATES, P.C., and
        STEPHEN SHERICK,

             Defendants.


             ORDER GRANTING MOTION FOR SUMMARY JUDGMENT


             This case is before the court on Defendants Innova Emergency Med-
        ical Associates, P.C. (“Innova”) and Stephen Sherick’s motion for sum-
        mary judgment. Doc. 87. The question presented by the motion is
        whether a Physician Employment Agreement (the “Agreement”) be-
        tween the Defendants and Plaintiff Kendall Allred encompasses an Ex-
        ecutive Addendum attached to the Agreement. If so, the Agreement’s
        integration clause bars Dr. Allred’s claim for breach of a prior oral agree-
        ment between the parties. The existence of an enforceable written con-
        tract between the parties would likewise bar the bulk of Dr. Allred’s re-
        maining, quasi-contract claims. Because the Agreement unambiguously
        incorporates by reference the Executive Addendum the court GRANTS
        Defendants’ motion.

                                    BACKGROUND
             Innova is an emergency medicine “contact” group. It staffs, manages,
        and supports emergency rooms primarily in rural areas. Doc. 87, ¶ 2;
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 2 of 14




        Doc. 88 at 2. Mr. Sherick is Innova’s founder and CEO. Doc. 43, ¶ 11.
        Dr. Allred is a physician who specializes in emergency medicine. Id. ¶ 6.

           Mr. Sherick began recruiting Dr. Allred to join Innova in early 2015
        to perform both medical and administrative duties. Doc. 89, ¶¶ 2, 8. Dur-
        ing that time, Dr. Allred and Mr. Sherick engaged in extensive negotia-
        tions about the terms of his employment in early 2015. Id. Dr. Allred
        says that during these negotiations, oral promises were made:

              [Mr.] Sherick promised to pay me profit sharing ranging
              from 20 to 50 percent from hospitals where I worked, de-
              pending on my level of involvement and whether I origi-
              nated the hospitals as Innova clients. [Mr.] Sherick also
              promised me equity in Innova of at least two percent per
              year, up to a maximum of 20 percent, if I successfully
              helped with securing new business.

        Id. ¶ 3. He admits, however, that Mr. Sherick “did not want to commit
        in writing to percentages of facility profit sharing or company equity
        prior to seeing [Dr. Allred’s] performance.” Doc. 87 at ¶ 18; Doc. 88 at 2.

           The parties executed the Agreement just before Dr. Allred started at
        Innova in June 2015. Doc. 87 at ¶ 5; Doc. 88 at 2; Doc. 43 at ¶ 24. The
        Agreement required Innova to pay Dr. Allred, subject to certain condi-
        tions, $190 per hour for the services he rendered as a physician. Doc. 87,
        Ex. C at INNOVA_000007, ¶ 11; id. at INNOVA_000011. The $190-dol-
        lar rate for physician services, and the conditions on that rate, were set
        out in “Exhibit A” to the Agreement, which was separately executed by
        the parties. Id. at INNOVA_000011. The Agreement expressly incorpo-
        rated Exhibit A by reference. Id. INNOVA_000007, ¶ 11.

           Also attached to the Agreement and separately executed by the par-
        ties was an “Executive Addendum.” Id. at INNOVA_000012–13. The Ex-
        ecutive Addendum delineates Dr. Allred’s executive duties at Innova,


                                            2
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 3 of 14




        which included “actively participat[ing] in [Innova’s] Executive Manage-
        ment Team discussions and strategic planning,” among other duties. Id.
        at INNOVA_000012. In exchange for his service as an executive, Innova
        promised to pay Dr. Allred “an Executive Administrative Hourly Rate of
        $190/hour.” Id. at INNOVA_000013, ¶ 2. The Executive Addendum also
        contained terms concerning “Future Equity” and “Profit Sharing”. Id. at
        INNOVA_000013, ¶¶ 2(a) & 2(c). The profit-sharing provision says,

               after a one hundred eighty (180) day period, [Dr. Allred]
               shall be eligible to receive a Facility Profit Sharing Bonus
               as a percentage of monthly profits earned from any facili-
               ties where [Dr. Allred] exercises an important administra-
               tive presence … . The percentage of monthly profits will
               vary based [sic] level of involvement in the overall opera-
               tions and financial solvency of said facilities. The CEO and
               [Dr. Allred] will agree upon these percentages as defined in
               any Addendums to follow.

        Id. at INNOVA_000013, ¶ 2(a). The future-equity provision says,

               [Dr. Allred] shall be eligible for a percentage of Contractor
               equity after one (1) year with the company. … Total per-
               centage of equity after the first year will be established by
               negotiation between the CEO and [Dr. Allred] at that time.

        Id. at INNOVA_000013, ¶ 2(c). The Executive Addendum is incorpo-
        rated by reference in the Agreement. In paragraph 10, the Agreement
        says

               [Dr. Allred] shall serve as executive officer of the company
               with general duties and compensation outlines in the EX-
               ECUTIVE ADDENDUM.

        Id. at INNOVA_000007, ¶ 10.

           The other provisions of the Agreement significant for Defendants’
        motion are its integration, severability, and choice-of-law clauses. The
        integration clause says that “This Agreement constitutes the entire


                                            3
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 4 of 14




        Agreement by and between the parties and cannot be altered or
        amended except by an Agreement in writing executed by all of the par-
        ties hereto.” Id. at INNOVA_000008, ¶ 13. The severability clause says,
        “If any provision of this Agreement is determined to be void or invalid
        for any reason, the remaining provisions shall remain full [sic] effective.”
        Id. at INNOVA_000009, ¶ 17. And the choice-of-law provision says, “It
        is understood and agreed by and between the parties that this Agree-
        ment, to the fullest extent possible, is to be construed in accordance with
        the laws of the State of Colorado.” Id. at INNOVA_000008, ¶ 16.

           After working for Innova for a time, the Defendants offered Dr.
        Allred amounts of profit sharing and equity. Doc. 87 at ¶¶ 28–29; Doc.
        88 at 2. Dr. Allred deemed Defendants’ offer below the orally agreed-
        upon ranges and tendered his resignation on April 17, 2017. Doc. 87 at
        ¶¶ 28–30; Doc. 88 at 2.

           Dr. Allred then filed this suit. He seeks the profit and equity he be-
        lieves he’s owed, and asserts claims for breach of oral contract; breach
        of the covenant of good faith and fair dealing; promissory estoppel; quan-
        tum meruit; two violations of the California labor code; fraud; negligent
        misrepresentation; and accounting. See Doc. 43.

           He originally filed suit in California state court, and Defendants re-
        moved the case to the United States District Court for the North District
        of California. On Defendant’s motion, the Northern District of California
        transferred the case to this Court because the Agreement requires any
        suit between the parties arising from it to be filed in Colorado. Doc. 26
        at 9.

           Currently before the Court is Defendants’ motion for summary judg-
        ment. Defendants argue that the Agreement supersedes any previous
        oral contract between the parties. Defendants likewise argue that the

                                             4
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 5 of 14




        Agreement bars Dr. Allred’s quasi-contract claims (promissory estoppel
        and quantum meruit), because no such claim is viable when a written
        contract governs the parties’ dispute. As for Dr. Allred’s claims for vio-
        lation of the California labor code, those claims, according to the Defend-
        ants, are precluded by the Agreement’s Colorado choice-of-law provision.
        And judgment is proper on the misrepresentation claims, Defendants
        argue, because, at best, they rely on promises of future action, not then-
        existing material fact.

                                     DISCUSSION
            Summary judgment is proper “if but only if the evidence reveals no
        genuine issue of material fact and the movant is entitled to judgment as
        a matter of law.” MarkWest Hydrocarbon, Inc. v. Liberty Mut. Ins. Co.,
        558 F.3d 1184, 1190 (10th Cir. 2009). In reviewing Defendants’ motion,
        the court views “the facts and all reasonable inferences those facts sup-
        port in the light most favorable” to Plaintiffs. Id. at 1189–90. “An issue
        of material fact is genuine only if the nonmovant presents facts such
        that a reasonable factfinder could find in favor of the nonmovant.”
        S.E.C. v. Thompson, 732 F.3d 1151, 1157 (10th Cir. 2013) (alteration
        adopted).

                I.   The Claim for Breach of an Oral Contract

            Summary judgment is proper on Dr. Allred’s claim for breach of oral
        contract because the Agreement between the parties superseded any
        previous oral agreements between them as a matter of law. Under Col-
        orado law,1 prior oral agreements are superseded by a written contract


        1   The Agreement contains a Colorado choice-of-law provision: “It is un-
        derstood and agreed by and between the parties that this Agreement, to
        the fullest extent possible, is to be construed in accordance with the laws
        of the State of Colorado.” Doc. 87, Ex. C, at INNOVA_000008, ¶ 16. A
        federal court sitting in diversity applies the conflict of law rules of the
                                            5
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 6 of 14




        between the parties if the oral and written contracts concern the same
        subject matter. Glover v. Innis, 252 P.3d 1204, 1208 (Colo. App. 2011)
        (“Evidence of prior or contemporaneous agreements or negotiations may
        not be used to contradict a written instrument or to vary the terms of a
        written agreement.”) (citing Restatement (Second) of Contracts § 213
        cmt. a (1979)); see also Restatement (Second) of Contracts § 213 (“A bind-
        ing completely integrated agreement discharges prior agreements to the
        extent that they are within its scope.”). That is this case.

           The parties don’t dispute they entered into the Agreement. See Doc.
        87, ¶ 5; Doc. 88 at 2 (admitting this fact). Nor do they dispute that the
        Agreement contains an integration clause. That clause expresses the
        parties’ intent that the Agreement—not prior discussions or oral agree-
        ments—govern the terms of Dr. Allred’s employment with Innova: “This
        Agreement constitutes the entire Agreement by and between the parties
        and cannot be altered or amended except by an Agreement in writing
        executed by all the parties hereto.” Doc. 87, Ex. C at INNOVA_000008,
        ¶ 13; see also Keller v. A.O. Smith Harvestore Prod., Inc., 819 P.2d 69,
        72 (Colo. 1991) (“Integration clauses generally permit contracting par-
        ties to limit future contractual disputes to issues relating to the recipro-
        cal obligations expressly set forth in the executed document.”).




        forum state, Colorado. See Klaxon Co. v. Stentor Electric Manufacturing,
        313 U.S. 487, 497 (1941); see also Security Service Federal Credit Union
        v. First American Mortgage Funding, LLC, 861 F.Supp.2d 1256, 1267
        (D. Colo. 2012). And under Colorado law, “choice of law provisions are
        ordinarily given effect as they are considered a clear manifestation of
        the parties’ intentions.” Mountain States Adjustment v. Cooke, 412 P.3d
        819, 822 (Colo. App. 2016). Colorado law therefore governs interpreta-
        tion of the Agreement.



                                             6
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 7 of 14




           In the light of these undisputed material facts, Dr. Allred’s claim for
        breach of a prior oral contract cannot survive. He alleges that the parties
        entered into an oral agreement that, in exchange for his work for Innova,
        he would be entitled to receive a share of Innova’s profits each month
        and two-percent equity in the company each year. Doc. 43, at ¶¶ 41–46.
        But any such oral contract contradicts, and is accordingly superseded
        by, the Agreement. In contrast to the oral contract alleged by Dr. Allred,
        the parties’ Agreement says that Dr. Allred will be compensated at $190
        per hour for “scheduled 12 hour shifts” at Innova’s clinics and for Dr.
        Allred’s executive administration work for Innova. Doc. 87, Ex. C at IN-
        NOVA_000011; id. at INNOVA_000013, ¶ 2. And the Executive Adden-
        dum to the Agreement provided that Dr. Allred “shall be eligible for a
        percentage of … Equity after one (1) year with the Company.” Id. at IN-
        NOVA_000013, ¶ 2(c). But the Agreement does not require Dr. Allred be
        given any fixed percentage of profits or equity in the company. Thus,
        any prior oral contract between the parties that compensated Dr. Allred
        with equity or profits, is superseded by the Agreement and its integra-
        tion clause as a matter of law.

           Dr. Allred argues that summary judgment isn’t proper because it is
        ambiguous whether the integration clause of the Agreement applies to
        the Executive Addendum. He says it is unclear whether the term “agree-
        ment” in the integration clause includes the Executive Addendum.

           “Interpretation of a written contract and whether such a contract is
        ambiguous are questions of law.” Specialized Grading Enterprises, Inc.
        v. Goodland Const., Inc., 181 P.3d 352, 355 (Colo. App. 2007) (citing Pep-
        col Mfg. Co. v. Denver Union Corp., 687 P.2d 1310, 1313–14 (Colo.
        1984)). A court’s goal in interpreting a contract is giving effect to the
        intent of the parties. Ad Two, Inc. v. City & Cty. of Denver ex rel. Man-



                                            7
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 8 of 14




        ager of Aviation, 9 P.3d 373, 376 (Colo. 2000). Absent a finding of ambi-
        guity, this goal is accomplished by giving effect to the text and structure
        of the contract. Id.

           The Agreement’s text and structure make clear that its terms include
        the Executive Addendum. Most significantly, paragraph ten of the
        Agreement incorporates by reference the Executive Addendum: “It is
        agreed that after a one hundred eighty (180) period, [Dr. Allred] shall
        serve as executive officer of the company with the general duties and
        compensation outlined in the EXECUTIVE ADDENDUM.” Doc. 87, Ex.
        C at INNOVA_000007, ¶ 10. This is a clear expression by the parties
        they “had knowledge of[, and] assented to”—and thereby incorporated—
        the terms of the Executive Addendum into the Agreement. See Taubman
        Cherry Creek Shopping Ctr., LLC v. Neiman-Marcus Grp., Inc., 251 P.3d
        1091, 1095 (Colo. App. 2010) (quoting 11 Samuel Williston & Richard A.
        Lord, A Treatise on the Law of Contracts § 30.25, at 234 (4th ed. 1999)).
        Incorporation of the Executive Addendum dovetails with the Agree-
        ment’s stated purpose: to delineate the clinical and administrative du-
        ties of Dr. Allred at Innova. Doc. 87, Ex. C at INNOVA_000003 (first
        “whereas” clause). Indeed, the very use of the word “addendum”—which
        means “something to be added, usu[ally] to a document; esp[ecially] a
        supplement to a … contract,” ADDENDUM, Black’s Law Dictionary
        (11th ed. 2019)—evinces an unambiguous intent that the Executive Ad-
        dendum is part of the Agreement and subject to its integration clause.
        The parties’ use of the word addendum necessarily means it was meant
        to be addended to something—the Agreement.

           Dr. Allred argues the Executive Addendum is a separate contract be-
        cause it contained a separate signature block for the parties. Doc. 88 at
        12. This argument is contradicted by the same fact: The Agreement
        treats the Executive Addendum as part of the Agreement itself. It is also

                                            8
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 9 of 14




        contradicted by the fact that the parties also separately executed Exhibit
        A to the Agreement, which Dr. Allred does not dispute is part of the
        Agreement, and that the fact that the documents were all signed on the
        same date. Doc. 87, Ex. C at INNOVA_000011. Indeed, as Defendants
        point out, multiple signature blocks are common to modern contracts
        like so many other belt-and-suspenders drafting techniques. See Doc. 92
        at 6 (citing Eric A. Zacks, Contracting Blame, 15 U. Pa. J. Bus. L. 169,
        171 (2012)).

           Dr. Allred also argues that, because they only require future negoti-
        ation, the profit and equity provisions of the Executive Addendum are
        unenforceable agreements to agree, and, because they are essential to
        the parties’ bargain, render the Agreement void due to their unenforce-
        ability. Doc. 88 at 7–13. Dr. Allred is perhaps correct that the equity and
        profit-sharing provisions, which require future negotiations, are unen-
        forceable under Colorado law. Beal Corp. Liquidating Tr. v. Valleylab,
        Inc., 927 F. Supp. 1350, 1372 (D. Colo. 1996) (holding that “letter of in-
        tent” that “imposed only the obligation to negotiate in good faith” was
        an unenforceable agreement to agree under Colorado law); but see Re-
        statement (Second) of Contracts § 33 (stating modern rule that contracts
        with open terms can be enforceable depending on the materiality of the
        open terms, the conduct of the parties, and the precision of the remain-
        ing contract terms). But even if the equity and profit-sharing provisions
        are void, they are severable under the severability clause: “If any provi-
        sion of this Agreement is determined to be void or invalid for any reason,
        the remaining provisions of this Agreement shall remain effective.” Doc.
        87, Ex. C at INNOVA_000009, ¶ 17. Dr. Allred argues that these provi-
        sions are “so basic to the whole scheme of the” Agreement that the sev-
        erability clause can’t apply and the Agreement “must stand or fall as an
        entirety.” Doc. 88 at 13 (quoting NLRB v. Rockaway News Supply Co.,


                                            9
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 10 of 14




         Inc., 345 U.S. 71, 78 (1953)). But that principle is taken from an inap-
         plicable context—labor law. And under Colorado contract law a “‘sever-
         ability’ … clause [permits] void or otherwise unenforceable provisions …
         [to] be severed from the contract.” Daugherty v. Encana Oil & Gas
         (USA), Inc., No. 10-CV-02272-WJM-KLM, 2011 WL 2791338, at *12 (D.
         Colo. July 15, 2011). Dr. Allred does not dispute that he agreed to a con-
         tract that expressly provided for severability. So even if the equity and
         profit-sharing provisions are unenforceable, the Agreement still stands.

            Bottom line: the Agreement is an unambiguous, fully integrated con-
         tract that incorporates both Exhibit A and the Executive Addendum. It
         thus supersedes the alleged oral agreement between the parties, and Dr.
         Allred’s claim based on that alleged oral agreement cannot proceed.

                II.   Common Law Claims

                         A. Claim for Breach of the Covenant of Good
                            Faith and Fair Dealing

            Dr. Allred concedes summary judgment is proper on his claim for
         breach of the covenant of good faith and fair dealing. Although Colorado
         law implies a covenant of good faith and fair dealing into commercial
         contracts, the covenant has not been extended to employment contracts
         like the Agreement. Donohue v. Unipac Serv. Corp., 847 F. Supp. 1530,
         1535 (D. Colo. 1994) (collecting cases); see also Farmer v. Cent. Bancor-
         poration, Inc., 761 P.2d 220, 222 (Colo. App. 1988) (“The argument lacks
         merit. An implied covenant of good faith and fair dealing found in some
         commercial contracts does not extend to at-will employment contracts.”).
         Accordingly, judgment on this claim is proper.




                                            10
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 11 of 14




                         B. Claims for Promissory Estoppel and Quantum
                            Meruit

            Summary judgment is proper on Dr. Allred’s claims for promissory
         estoppel and quantum meruit because the Agreement governs the rela-
         tionship between the parties and thus precludes these claims. The claim
         for promissory estoppel alleges that Dr. Allred detrimentally relied on
         Defendants’ promises that he would receive a percentage of profits and
         equity in Innova in exchange for his work. Doc. at ¶¶ 52–57. His quan-
         tum meruit claim alleges that Defendants were unjustly enriched by
         keeping the profit and equity they promised Dr. Allred. Id. at ¶¶ 58–63.
         But under Colorado law, “recovery on a theory of promissory estoppel is
         incompatible with the existence of an enforceable contract.” Wheat Ridge
         Urban Renewal Auth. v. Cornerstone Grp. XXII, L.L.C., 176 P.3d 737,
         741 (Colo. 2007). So “promissory estoppel is applicable only in the ab-
         sence of an otherwise enforceable contract.” Scott Co. of California v.
         MK-Ferguson Co., 832 P.2d 1000, 1003 (Colo. App. 1991), overruled on
         other grounds by Lewis v. Lewis, 189 P.3d 1134 (Colo. 2008). The same
         is true for quantum meruit. This is because “quantum meruit is a theory
         of contract recovery that invokes an implied contract when the parties
         either have no express contract or have abrogated it.” Dudding v. Norton
         Frickey & Assocs., 11 P.3d 441, 444 (Colo. 2000). Because the parties
         entered into an express written contract, judgment is proper on Dr.
         Allred’s claims for promissory estoppel and quantum meruit as a matter
         of law.

                         C. Claims for Promissory Fraud and Negligent
                            Misrepresentation

            Dr. Allred has adduced no evidence of promissory fraud or negligent
         misrepresentation. These claims, according to Dr. Allred, are based on
         Defendants’ promises that they he would receive profits and equity in
         Innova if he agreed to work for Innova. Doc. 43, at ¶¶ 75, 85; Doc. 88 at
                                            11
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 12 of 14




         18–19. But under Colorado law, misrepresentation claims “cannot be
         predicated upon the mere non-performance of a promise or contractual
         obligation or upon failure to fulfill an agreement to do something at a
         future time.” State Bank of Wiley v. States, 723 P.2d 159, 160 (Colo. App.
         1986) (citations omitted). This is precisely what Dr. Allred alleges: a
         promise of future profit. And although “a promise concerning a future
         act, … coupled with a present intention not to fulfill the promise, can be
         a misrepresentation which is actionable as fraud,” Nelson v. Gas Re-
         search Inst., 121 P.3d 340, 343 (Colo. App. 2005), Dr. Allred does not
         dispute that, when they negotiated his employment, Mr. Sherick refused
         to commit to any specific profit-sharing or equity amount. See Doc. 87,
         at ¶ 17 (citing testimony of Mr. Sherick that he “told Plaintiff that he
         did not want to commit to mandatory minimums for profit-sharing
         ranges and equity percentages before seeing how Plaintiff performed for
         Innova.”); Doc. 88 at 2 (admitting this fact). So, whatever promises Mr.
         Sherick may have made at some point, by the time Dr. Allred signed the
         Agreement, it was clear that Mr. Sherick was not making any binding
         promises about these issues. To the extent Dr. Allred relied on those
         prior promises, that reliance was not reasonable. See Nelson, 121 P.3d
         at 345 (reliance on alleged misrepresentation must be justifiable).

               III.   Claims for Breach of the California Labor Code and
                      Accounting

            Dr. Allred concedes that, if the Agreement encompasses the Execu-
         tive Addendum, then his claims for violation of the California Labor
         Code are barred by the Agreement’s Colorado choice-of-law provision.
         Doc. 88 at 17; see also Lester v. Gene Express, Inc., No. 09-CV-02648-
         REB, 2010 WL 3941417, at *3 (D. Colo. Sept. 27, 2010) (granting sum-
         mary judgment on claims for violation of New Jersey and Pennsylvania




                                            12
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 13 of 14




         labor law on ground that a Colorado choice-of-law provision in the par-
         ties’ contract governed their dispute). As explained above, the Agree-
         ment includes the Executive Addendum, so summary judgment on Dr.
         Allred’s claims for violation of the California Labor Code is proper.

            Judgment on Dr. Allred’s claim for accounting is also proper. Dr.
         Allred asserts his claim for accounting under California law, which, un-
         like other jurisdictions, permits a claim for accounting as a standalone
         cause of action. Jolley v. Chase Home Fin., LLC, 213 Cal. App. 4th 872,
         910 (2013), as modified on denial of reh’g (Mar. 7, 2013). But as ex-
         plained, Colorado law governs the parties’ dispute. And under Colorado
         law, accounting is an equitable remedy, derivative of a separate cause
         of action, not a standalone claim. Virdanco, Inc. v. MTS Int’l, 820 P.2d
         352, 354 (Colo. App. 1991). So judgment is proper on this claims because
         it is actually “derivative remedy that depends on proving a substantive
         cause of action.” Dalkita, Inc. v. Devin Mills Consulting, LLC, No. 18-
         CV-01398-PAB-SKC, 2019 WL 1242432, at *3 (D. Colo. Mar. 18, 2019)
         (citation omitted).




                                            13
Case 1:18-cv-03097-DDD-NRN Document 93 Filed 06/16/20 USDC Colorado Page 14 of 14




                                    CONCLUSION
            For the foregoing reasons, the Defendants’ Motion for Summary
         Judgment (Doc. 87) is GRANTED. The Clerk shall enter judgment for
         Defendants and close the case.

         DATED: June 16, 2020.                 BY THE COURT:



                                               _______________________
                                               Daniel D. Domenico
                                               United States District Judge




                                          14
